UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1660


GWENDOLYN SINGLETON,

                    Plaintiff - Appellant,

             v.

ORANGEBURG COUNTY DISABILITIES SPECIAL NEEDS BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Terry L. Wooten, Senior District Judge. (5:19-cv-00347-TLW)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gwendolyn Singleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gwendolyn Singleton appeals the district court’s order adopting the magistrate

judge’s recommendation to dismiss, without prejudice, Singleton’s employment

discrimination action. * The district court referred this case to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that Singleton’s action

be dismissed and advised Singleton that failure to file timely and specific objections to the

recommendation would waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. See Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Singleton waived appellate review of the district court’s disposition by failing to file

objections specifically challenging the magistrate judge’s recommendation. Singleton also

fails to challenge the district court’s disposition in her informal brief, which further

supports the conclusion that she has waived appellate review of the appealed-from order.

See 4th Cir. R. 34(b).




       *
          Although the district court dismissed the action without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                             2
      Based on the foregoing, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3